Citation Nr: 1432180	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-41 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from December 1984 to September 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision in which the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (RO) denied the Veteran's claim for service connection for a chronic left ankle disability.  The Veteran contends that her current left ankle disability is directly related to service or, in the alternative, is secondary to, or otherwise aggravated by, her service-connected chronic right ankle strain and residuals of a left femur fracture with left hip osteoarthritis.

At a May 2011 videoconference hearing, the Veteran, accompanied by her representative, appeared at the RO to present oral testimony in support of her claim before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the Veteran's claims file for the Board's review and consideration. 

The Board remanded this case to the agency of original jurisdiction for additional evidentiary and procedural development in September 2011 and January 2014.  Following the latest remand, the denial of the claim for service connection for a chronic left ankle disability was confirmed in a June 2014 rating decision/supplemental statement of the case.  Thereafter, the case was returned to the Board in June 2014, and the Veteran now continues her appeal.

For the reasons discussed below, this appeal must once more be REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board regrets further delaying the adjudication of the Veteran's appeal, but it is procedurally bound by the laws and regulations governing claims for VA benefits to remand this matter for additional development.  The Board assures the appellant that its reasons for doing so are neither frivolous nor unnecessary, given the current state of the evidence.  VA will notify the Veteran and her representative if further action is required on their part.
REMAND

The Board has previously remanded this case to the AOJ for evidentiary development, most recently in January 2014.  The development ordered by this remand included providing the claimant with a VA medical examination so that a nexus opinion could be obtained, based on the clinical findings obtained on examination considered in the context of her pertinent clinical history.  The United States Court of Appeals for Veterans' Claims (Court) has held that a remand by the Board confers on a veteran or other claimant the right to VA compliance with the remand order and imposes on the Secretary a concomitant duty to ensure compliance with the terms of such an order.  Stegall v. West, 11 Vet. App. 268 (1998).  The Court further elaborated that exact compliance with the directives of a Board remand are not necessarily required if the purpose of the remand has been met, such that the RO's post-remand development is in substantial compliance with the Board's remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In the present case, the AOJ provided the Veteran with a VA medical examination in March 2014, pursuant to the Board remand of January 2014.  In the instructions of the January 2014 remand, the Board specifically requested that the opining examiner render an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disability is - (1) related to the wear and tear of physical use during her period of military service as opposed to a specific traumatic injury; (2) related to her period of military service in any other manner; (3) either secondary to, or aggravated (i.e., permanently worsened beyond its natural progression) by her service-connected chronic right ankle sprain and/or residuals of a left femur fracture.  If any aggravation by a service-connected disability was found, the opining examiner was instructed to provide (to the best of his/her ability) an assessment of the level of impairment produced by the left ankle disability prior to the aggravation and then its current level of impairment so that the amount of impairment due to aggravation of the left ankle disability could be established.  The Board requested that a clear and complete rationale for each opinion be provided by the opining VA clinician in the examination report, which included a discussion of the pertinent medical principles as they concern the relevant medical and lay evidence.

Unfortunately, upon review of the nexus opinion provided by the examiner in March 2014, the Board finds that it is written in such a confusingly worded manner that it is completely unusable in its current state for purposes of adjudicating the issue on appeal.  Specifically, the opinion was presented in the following manner:

[The] veteran's C-File was reviewed in formulating these opinions.  Review of the [service treatment records] does not indicate any complaints related to left ankle.  There is no indication in the post-[service VA] treatment records. . . that the claimant had an altered gait due to the right ankle condition.  There is no evidence in the medical records that due to fracture left femur, the claimant was putting undue weight on right ankle.

Therefore, in my opinion, it is likely than not that the veteran's right ankle disability is related to the wear and tear of her service as opposed to a specific injury, is less likely than not related to her service in any other manner, is less likely than not either caused by or has been aggravated (permanently worsened beyond the natural progression) by her service-connected right ankle disability, or was less likely than not either caused by or has been aggravated by her service-connected left femur disability.  

Rationale is that there is no documented evidence of veteran having left ankle condition in service.  There is no documentation of veteran having altered gait due to right ankle condition or left femur fracture.  Therefore, right ankle condition is not related to these conditions. 

It is possible that, during the course of dictating the March 2014 opinion presented above, the opining clinician may have confused the Veteran's left and right ankle with each other, resulting in the confusing and, in places, self-contradicting positions presented in this opinion.  In some places, it appears that the examiner has presented a nexus opinion addressing the Veteran's right ankle disability, contrary to the January 2014 remand instructions of the Board.  However, the Board must review the medical evidence as it is presented at face value.  The Board, as a layperson and finder of fact, cannot substitute the opining clinician's judgment regarding medical matters with the Board's own medical judgment, or make editorial assumptions regarding the opining clinician's intentions when reviewing a confusingly phrased nexus opinion.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As such, the Board cannot find that the evidentiary development undertaken by the AOJ that produced this unusable nexus opinion is in substantial compliance with the March 2014 remand instructions.  

Further, the Board finds error at the factual level with the March 2014 nexus opinion, thus further contributing to its present unusable state as well as rendering it in noncompliance with the January 2014 remand instructions.  Specifically, the opining clinician states that "[The] veteran's C-File was reviewed[.]  Review of the [service treatment records] does not indicate any complaints related to left ankle."  This is in direct contradiction of the factual record, as the Veteran very clearly reported in her August 1992 service separation examination that she had pain and weakness in both ankles.  (See Veteran's service treatment records, medical history questionnaire on separation examination, dated in August 1992.)  The Board, in fact, expressly described the aforementioned service medical history report in its January 2014 remand and instructed the opining examiner to present his/her nexus opinion in the context of this factual statement of record.  Despite this, the March 2014 VA clinician went on to inexplicably present an erroneous statement of fact, thereby rendering her nexus opinion invalid. 

In view of the foregoing deficiencies, the appropriate remedy is to remand the case once more for a clarifying addendum to the March 2014 nexus opinion, ideally by the same clinician who presented the defective opinion, but otherwise by an appropriate clinician.  The addendum should present a revised opinion that is rendered in the context of the Veteran's service treatment report showing that she reported having left ankle pain and weakness during active duty at the time of her separation examination in August 1992.  The addendum should also edit and correct the confusingly worded nexus opinion of March 2014 and present it as a clearly written opinion that unambiguously states the relationship of the Veteran's current left ankle disability relative to her period of military service and to her service-connected chronic right ankle strain and residuals of a left femur fracture with left hip osteoarthritis. 

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The VA clinician who presented the March 2014 nexus opinion discussed above, or otherwise an appropriate VA clinician, shall present an addendum opinion that revises and clarifies the ambiguities of the March 2014 opinion.  

[a.]  The opinion must be revised to acknowledge correctly the Veteran's report of experiencing left ankle pain and weakness during service at her August 1992 separation examination.  The conclusions of the nexus opinion must accordingly be revised in a manner that is contextually consistent with this history

[b.]  The clinician must present a revised and clearly written  opinion addressing the following questions:

(i.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disability is related to the wear and tear from physical use encountered during her period of military service, as opposed to a specific traumatic injury?

(ii.)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disability is related to her period of military service in any other manner? 

(iii.) Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's left ankle disability is either secondary to, or aggravated (i.e., permanently worsened beyond its natural progression) by her service-connected chronic right ankle strain and/or residuals of a left femur fracture with left hip osteoarthritis?

If any aggravation by a service-connected disability is found, the opining examiner is hereby instructed to provide (to the best of his/her ability) a quantification of the level of impairment produced by the left ankle disability prior to the aggravation and then its current level of impairment so that the amount of impairment due to aggravation of the left ankle disability can be established.

A clear and complete medical rationale for each opinion shall be provided by the clinician in the addendum.  This includes a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence. Continuity of symptomatology as documented by the evidence and reported by the Veteran specifically shall be taken into account.  If an opinion cannot be provided without resort to speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, and/or the inability to obtain needed information, or to some other stated reason in the clinician's own judgment.  A citation to, or copy of any medical literature referenced shall be provided for inclusion in the record.
 
2.  Thereafter, the AOJ shall readjudicate the claim of entitlement to service connection for a left ankle disability, to include as secondary to a service-connected disability, based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the maximum benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case (SSOC) and allowed an appropriate period to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

